ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 02-463, concluding that G. JEFFREY MOELLER of NEWARK, who was admitted to the bar of this State in 1978, should be suspended from the practice of law for a period of one year for violating RPC 1.4(b) (failure to explain a matter to the extent reasonably necessary to permit the client to make informed decision regarding the representation), RPC 1.5(a) (charging an excessive fee), RPC 1.7(b) (conflict of interest), RPC 1.8(f) (accepting compensation from someone other than the client), RPC 5.4(a) (sharing legal fees with a non-lawyer), RPC 5.4(c) (permitting a person who recommends, employs or pays the lawyer to render legal services to another to direct the lawyer’s professional judgment in rendering such legal services), RPC 5.5(b) (assisting another in the unauthorized practice of law), RPC 7.1(a)(1) (making false or misleading communications about a lawyer, the lawyer’s services or any matter in which the lawyer has or seeks a professional involvement), RPC 7.1(a)(2) (making false or misleading communications likely to create an unjustified expectation about results the lawyer can achieve), RPC 7.1(a)(4)(ii) (making false or misleading communications about the lawyer’s fee), RPC 7.3(d) (compensating a person to recommend or secure the lawyer’s employment by a client or as a reward for having made a recommendation resulting in the lawyer’s employment by a client), RPC 7.5(a) (using a firm name or letterhead that violates RPC 7.1), RPC 8.1(a) (making a false statement to disciplinary authorities), RPC 8.1(b) (failing to disclose a fact necessary to correct a misapprehension known by the person to have arisen in a disciplinary matter), RPC 8.4(c) (conduct involving dishonesty, *512fraud, deceit or misrepresentation), and Rule l:21-lA(c) (using a corporate name that does not comply with RPC 7.5);
And good cause appearing;
It is ORDERED that G. JEFFREY MOELLER is suspended from the practice of law for a period of one year, and until the further Order of the Court, effective October 4, 2003; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.